February 24, 1970

Stat0 Board of Insurance     Opinion No. M-585
1110 San Jacinto
Austin, Texas 78701          RB:   H.B. 1070, Acts 61st.,
                                   R.S., 1969, Ch. 550, p.
                                   1692, (codified as Art.
                                   llllC-1, Vernon's Ann.
                                   P.C.) Flammable Liquids  -
                                   Retail Service Stations -
Dear Sirs:                         Storage, Handling arka Use.
     This is in response to your letter of February 5,
1970, in which you inquire about the applicability of
the "grandfather clause" contained in Article llllC-1,
Vernon's Annotated Penal Code, insofar as it might
bear on the specific provision prohibiting the use of
overground storage tanks in retail stations. More
specifically these provisions are as follows:
        "Sec. 4(a). Flammable liquids shall not
    be stored at retail service stations in
    tanks of more than 60 gallons gross capacity
    above  the surface of the ground. Underground
    flammable liquid tanks at retail service
    stations shall not be limited in individual
    or combined capacities or sizes."




     those types of nonconformities that should
     be considered distinctly hazardous and those
     nonconformities which should be evaluated




                            -2789-
                                                                .   -,




State Board of Insurance, page 2,    (~-585   1


     in the light of local conditions. The rules
     and regulations shall provide that reasonable
     notice be given to the person owning the
     facility affected of intention to evaluate
     the need for compliance and the time and place
     at which he may appear and offer evidence
     thereon."
     The applicable rule of statutory construction as set
forth in Volume 53 Texas Jurisprudence 2d, STATUTES, Section
160 states:
        " Another fundamental rule requires that
     a statute be construed as a whole and that
     all of its parts be harmonized if possible,
     so ,as to give effect to the entire act ac-
     cording to the evident intention of the
     legislature, Pursuant to this rule, a court
     that is called on to interpret a statute
     will consider, examine, read, or view the
     act in its entirety. This means that con-
     sideration will be given the title, the
     body, and the emergency clause, if any,
     and not to any one phrase, clause, or
     sentence. It means also that the court
     will endeavor to reconcile the various
     provisions of the act, insofar as they
     may appear to be conflicting or incon-
     sistent, to the end that the enactment
     and every word, phrase, clause, and
     sentence may have its proper effect."
      In looking at Article IlllC-1 as a whole it can easily
be seen that the Legislature intended to create a system
for controlling the retail sale of gasoline and other flam-
mable  liquids from the effective date of the act on but also
intended that existing facilities should continue in use
unless or until such existing facilities might be deemed a
distinct hazard to life or property.
     It is therefore the opinion of this office that the
Board of Insurance is authorized to make provisions in its
regulations permitting the continued use of above-surface
storage tanks for flammable liquids having a gross capacity




                            -2790-
State Board of Insurance, page 3,    (M-   695 )



in excess of 60 gallons providing that such tanks were in
service prior to September 1, 1969 and further provided
that such tanks meet the standards established by the
Board for determining whether a distinct nasard to life
or property exists.
                        SDMMARY
        The Board of Insurance is authorized
     to permit the continuance of the use of
     above-ground storage tanks for flammable
     liquids at retail service stations where
     such tanks were in service prior to
     September 1, 1969 and where such tanks
     conform to standards established by the
     Board for determining whether a distinct
     hazard to life or property exists.




                                                   al of Texas

Prepared by Boward 1.1.
                      Fender
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Acting Co-Chairman
Glenn Brown
Linward Shivers
Thomas Sedberry
Roland Allen
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WRITE
First Assistant Attorney General


                                  -2791-